EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

It is noted that the claim set filed May 7, 2021 contained certain errors.  They are enumerated below:

In claim 7, line 5, the word “a” had been deleted as a result of the amendment filed May 22, 2020.  Thus, the status identifier “previously presented” is correct, and “
In claim 9, line 5, the word “from” was both underlined and stricken-through.  The word “from” should not have appeared.
In claim 14, line 3, the word “a” had been deleted as a result of the amendment filed May 22, 2020.  Thus, the status identifier “previously presented” is correct, and “
In claim 16, line 8, the word “from” was both underlined and stricken-through.  The word “from” should not have appeared.

The application has been amended as follows:
In the Claims:
The following amendments intend to bring independent claims 3, 9, and 16 into harmony with claim 1 as amended in the claim set filed May 7, 2021.  It is believed that these amendments correct inadvertent omissions by the applicant.
Claim 3, line 7, the second instance of “and” has been deleted.
Claim 6, line 2, “vibration damping” has been changed to --vibration-damping--.
Claim 9, line 7, the second instance of “and” has been deleted.
Claim 9, line 8, the word “from” has been changed to --to protect--.
Claim 16, line 11, the word “from” has been changed to --to protect--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676